Exhibit 10.4

[Specific terms in this Exhibit have been redacted because such terms are both
not material and would likely cause competitive harm to the company if publicly
disclosed. These redacted terms have been marked in this Exhibit with three
asterisks [***].]

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of the 6th day of
July, 2020 (the “Effective Date”), by and between SP ROCK HILL LEGACY EAST #1,
LLC, an Indiana limited liability company (“Landlord”), and DIRTT ENVIRONMENTAL
SOLUTIONS, INC., a Colorado corporation (“Tenant”).

RECITALS

A.    Landlord and Tenant entered into that certain Lease Agreement, dated
October 7, 2019, as amended by that certain First Amendment to Lease dated
December 2, 2019 (collectively, the “Original Lease”) covering the parcel of
real estate located at the northeast quadrant of Williamson Parkway and Highway
21 in Rock Hill, South Carolina that is more particularly described in the
Original Lease, upon which a building consisting of approximately [***] square
feet is to be built.

B.    The costs for the Tenant Finish Work have already exceeded the Tenant
Finish Allowance of $[***] and Tenant has requested that Landlord increase the
Tenant Finish Allowance to $[***].

C.    Landlord and Tenant now desire to amend the Original Lease all in
accordance with the terms and conditions set forth below.

AGREEMENT

In consideration of the mutual covenants contained in the Lease and this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, Landlord and Tenant agree as follows:

1.    Recitals and Definitions. The Recitals set forth above are hereby
incorporated by reference. In the event of any inconsistency between the
provisions of this Amendment and the Lease, the terms and provisions of this
Amendment shall govern and control. All provisions of the Lease not expressly
modified or amended hereby are hereby reaffirmed and shall remain in full force
and effect. Any capitalized term used and not otherwise defined herein shall
have the meaning ascribed to it in the Lease

2.    Base Rent. Section 3(a) of the Lease is hereby amended and restated in its
entirety as follows:

“(a) Payment of Base Rent. Subject to any adjustments in accordance with
Section 4(g) below, Tenant shall pay to Landlord annual base rent (the “Base
Rent”) for the Leased Premises in the amounts provided in the table below.

 

Period

  Monthly Base
Rent     Annual Base Rent  

Months 1-2*

  $             [*** ]*    $                 [*** ]* 

Months 3-12

  $ [*** ]    $ [*** ] 

Months 13-24

  $ [*** ]    $ [*** ] 

Months 25-36

  $ [*** ]    $ [*** ] 

Months 37-48

  $ [*** ]    $ [*** ] 

Months 49-60

  $ [*** ]    $ [*** ] 

Months 61-72

  $ [*** ]    $ [*** ] 

Months 73-84

  $ [*** ]    $ [*** ] 

Months 85-96

  $ [*** ]    $ [*** ] 

Months 97-108

  $ [*** ]    $ [*** ] 



--------------------------------------------------------------------------------

Months 109-120

  $             [*** ]      $                 [*** ]   

Months 121-132

  $ [*** ]    $ [*** ] 

Months 133-144

  $ [*** ]    $ [*** ] 

Months 145-156

  $ [*** ]    $ [*** ] 

Months 157-168

  $ [*** ]    $ [*** ] 

Months 169-180

  $ [*** ]    $ [*** ] 

First Renewal Term

 

Months 180-240

   See Section 2(b)(ii).

Second Renewal Term

 

Months 240-300

   See Section 2(b)(ii).

 

*

In consideration for Tenant’s compliance with the terms and conditions set forth
in this Lease, Tenant shall not be required to pay Base Rent for the first full
two calendar months of the Initial Term (the “Incentive Period”). The sum of
such Base Rent for the Premises for the Incentive Period equals the amount of
$[***] (the “Rental Incentive”); provided, however, that notwithstanding
anything contained in this Lease to the contrary, in the event of a default by
Tenant under this Lease, Landlord shall be entitled to collect from Tenant the
Rental Incentive, and the full amount of same shall be immediately due and
payable by Tenant to Landlord, in addition to any other rights and remedies of
Landlord upon a default by Tenant under this Lease.

Base Rent shall be payable in equal monthly installments and in advance (without
abatement, offset, deduction or prior demand, except as otherwise specifically
set forth herein) on or before the first day of each full and partial calendar
month during the Lease Term; provided that, if the Lease Term expires or
commences on a date other than the first day or last day of a calendar month,
then the Base Rent payable for such partial calendar month shall be an amount
equal to the monthly installment of Base Rent otherwise then in effect, divided
by the number of days in the full calendar month during which the Lease Term
expires, and multiplied by the number of days in such partial calendar.”

 

  3.

Option to Terminate.

(a)    Termination Date. The “Termination Date” as used in the Lease, is hereby
amended to mean the date that is the one hundred twenty-second (122) monthly
anniversary of (i) the Commencement Date if the Commencement Date is the first
day of a calendar month, or (ii) the first day of the first full calendar month
following the Commencement Date if the Commencement Date is not the first day of
a calendar month.

(b)    Termination Fee. The “Termination Fee” as used in the Lease, is hereby
amended to mean an amount equal to [***] ($[***]).

4.    Improvement Allowance. The “Tenant Finish Allowance” as used in the Lease,
is hereby amended to mean a one-time improvement allowance in the amount of
$[***]. Tenant acknowledges and agrees that a portion of the Tenant Finish
Allowance in the amount of $[***] has already been utilized.

5.    Broker. Tenant represents that it has had no dealings, negotiations or
consultations with any broker, representative, employee, or agent in connection
with this Amendment. Tenant shall indemnify, defend and hold harmless Landlord
from all loss, damage, cost or expense, including attorneys’ fees, arising out
of the claim of any other broker, representative, employee, agent or other
intermediary claiming to have represented Tenant or to be entitled to
compensation in connection with the execution of this Lease.



--------------------------------------------------------------------------------

6.    Authority. Each party represents to the other that it has full power,
capacity, authority and legal right to execute and deliver this Amendment and to
perform all of its obligations hereunder.

7.    General. Except as amended by this Amendment, the Original Lease shall
continue in full force and effect and is ratified and affirmed. In the event of
a conflict between the terms and conditions of the Original Lease and the terms
and conditions of this Amendment, the terms of this Amendment shall prevail.
This Amendment may be executed in several counterparts, all of which are
identical and all of which counterparts together shall constitute one and the
same instrument. To facilitate execution of this Amendment, the parties may
execute and exchange counterparts of the signature pages of this Amendment by
electronic transmission.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK;

SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECOND AMENDMENT TO LEASE

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

LANDLORD:

SP ROCK HILL LEGACY EAST #1, LLC, an Indiana limited liability company

 

By:  

/s/ Marc Pfleging

Printed:   Marc Pfleging Title:   Manager TENANT:

DIRTT ENVIRONMENTAL SOLUTIONS, Inc., a Colorado corporation

 

By:  

/s/ Kevin O’Meara

Printed:   Kevin O’Meara Title:   Chief Executive Officer

REAFFIRMATION OF GUARANTY

DIRTT ENVIRONMENTAL SOLUTIONS LTD. (“Guarantor”) hereby swears and affirms that
the Guaranty dated October 7, 2019 (the “Guaranty”) by Guarantor in favor of SP
Rock hill legacy East #1, LLC, an Indiana limited liability company, shall
remain in full force and effect upon the execution of the foregoing Amendment
and that the Guarantor, consistent with the terms of the Lease and the Guaranty,
shall continue to guaranty the full and prompt payment and performance of all of
the Obligations (as defined in the Guaranty). Guarantor further agrees that any
and all references to the Lease set forth in the Guaranty shall mean the Lease
as amended by the foregoing Amendment and any further amendment or modification
that Landlord and the tenant thereunder may agree upon, and that the
“Obligations” include those obligations arising in connection with the foregoing
Amendment.

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written in the foregoing Amendment.

 

DIRTT ENVIRONMENTAL SOLUTIONS LTD. By:  

/s/ Kevin O’Meara

Printed:   Kevin O’Meara Title:   Chief Executive Officer